Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Instant specification [007] has “valenm et al.2008”; this is grammatically incorrect and should be “Valenm et al. 2008”. 
Instant specification [017] states “represent he connections”; this is a misspelling and should be “represent the connections”;
Appropriate correction is required.

The attempt to incorporate subject matter into this application by reference to various NPL’s in [007] is ineffective because there is not enough information for a person of ordinary skill in the art to find these references. Standard practice for academic references lists at least the journal publication in addition to author(s), publication year, and/or DOI (digital object identifier). 
The attempt to incorporate subject matter into this application by reference to various foreign patent documents in [008]-[010] is ineffective because there is not enough information for a person of ordinary skill in the art to find these references.
The attempt to incorporate subject matter into this application by reference to WO200505511 in [011] is ineffective because this document does not seem to exist.

Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 6-9, 11, 14-16, 1819, 23-24, drawn to a hospital bed automation system.
Group II, claim(s) 26-28, 34, drawn to a method for performing reading and correlation of signals for real-time data processing.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of collecting medical signals from one or more sensors, correlating the signals and communicating in a network with a central server, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mault (US 20010044588 A1; 11/22/2001); Mault teaches collecting medical signals from one or more sensors, correlating the signals and communicating in a network with a central server (Fig. 8-9; [0039]; [0060]; [0063]; [0074]; [0084]; claim 15). 
 No telephone call was made regarding this restriction/election requirement due to the complicated nature of the requirement involving a multiplicity of shared technical features and corresponding discussion from the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792